Citation Nr: 0112674	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-19 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945, including a period of time as a prisoner of war 
(POW).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an March 2000 RO decision which denied the 
veteran's claim for an increase in a 30 percent rating for an 
anxiety disorder.


FINDING OF FACT

The veteran's service-connected anxiety disorder is 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.14,  4.130, Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

By a November 1989 RO decision, service connection for an 
anxiety disorder was established and a 10 percent rating was 
assigned. 

At an August 1991 RO hearing, the veteran reported that he 
was not receiving psychiatric treatment.

An August 1993 VA compensation examination report shows that 
the veteran was diagnosed as having an anxiety disorder 
(which was not otherwise specified), with some slight 
symptoms of PTSD but without sufficient evidence for a full 
syndrome.  It was concluded he had slight impairment in 
social and industrial adaptability.  It was opined that there 
was no appreciable deterioration in the veteran's condition 
since 1989.  Finally, it was remarked that his larger problem 
was his physical condition which precluded him from engaging 
in any type of employment, particularly in view of his 
advancing age.

In March 1997, the veteran presented at Jameson Memorial 
Hospital with the sudden onset of the inability to speak, 
staring, and unresponsiveness.  During the course of the 
hospitalization, he was diagnosed as having had a 
cerebrovascular accident (CVA).  In the months following the 
CVA, the veteran received regular treatment for his condition 
and it was noted he had "quite severe" aphasia.  Further 
rehabilitative efforts were recommended.

A May 1997 VA examination report shows that the veteran 
presented to the examination with his son, with whom he was 
living.  The VA examiner noted that most of the information 
about the veteran's functioning was obtained from the 
veteran's son.  It was reported that the veteran had sleep 
difficulty, occasional crying spells, and very bad nightmares 
at times.  He appeared to be anxious.  As for his medical 
history, it was noted that the veteran had never taken 
psychotropic medication or been in counseling or 
psychotherapy.  It was noted he had only once seen a 
psychiatrist at VA.  As for his occupational history, it was 
noted that the veteran had worked as a police officer from 
1953 to 1987, when he retired because of left leg problems.  
On mental status examination, the veteran had expressive 
aphasia.  He had poor insight and judgment.  His affect and 
mood were anxious.  He did not have a startle response, 
flashbacks, or hypervigilance.  It was noted he was isolated.  
He slept very poorly.  He had occasional nightmares about 
combat and occasional crying spells.  The Axis I diagnosis 
was an anxiety disorder (not otherwise specified).  His 
Global Assessment of Functioning (GAF) score was listed as 
35.  It was explained that the veteran had a low rating 
because of his expressive aphasia due to his stroke.  The 
examiner related that a rating based on the veteran's anxiety 
disorder, alone, would be 60.  In general, it was noted that 
it was difficult to evaluate the veteran for symptoms of PTSD 
since his stroke had left him so disabled.

By an April 1998 RO decision, the veteran was granted an 
increased rating from 10 to 30 percent for his anxiety 
disorder.

A November 1999 VA examination report shows that the veteran 
had a stroke in March 1997 which left him with severe 
expressive aphasia, short term memory deficit, confusion, and 
at times disorientation.  The veteran was unaccompanied by a 
family member and was virtually unable to hold any type of 
meaningful conversation with anyone.  It was opined that the 
veteran's condition had worsened since May 1997.  It was 
noted that communication with the veteran was labored because 
of his confusion and difficulty with language.  It was 
concluded that it was impossible to know exactly what the 
state of the veteran's condition was.  Clinical observation 
revealed that he was alert, pleasant, and responsive but 
unable to respond to any questions aside from those with a 
yes or no answer.  He could correctly state his age, but 
could not name the date, month, year, or place accurately.  
His overall cognitive functioning appeared to be a mixture of 
short-term memory deficit, expressive aphasia, and confusion 
that caused him to flip back and forth from one thought to 
another.  He had slurred and distorted speech which at times 
got very loud.  He had clear impairment in overall judgment 
and insight; and his mood appeared euthymic.  

The Axis I diagnoses were an anxiety disorder (not otherwise 
specified) and chronic moderate to moderately severe dementia 
(secondary to a CVA).  The Axis III diagnoses included stroke 
residuals, cognitive deficits, economic stress, and 
frustration associated with his medical problems.  His GAF 
score, due to anxiety alone was listed as 55-60.  His GAF 
score due to dementia and an anxiety disorder was listed as 
30.  It was noted that the RO had requested an assessment of 
the veteran's anxiety disorder separate from his stroke 
residuals and depression.  It was noted that it was 
impossible to fulfill this request with certainty.  It was 
noted that a review of previous compensation and pension 
examinations as well as his history reflected a psychiatric 
deterioration in the last few years but such had been a 
function of his stroke and neurological impairment and not 
the anxiety disorder which was characterized as in the mild 
to moderate range.  In summary, it was noted that the 
veteran's anxiety disorder had not significantly increased in 
severity since his last examination (which was performed in 
May 1997).  It was opined that the decline in the veteran's 
level of functioning, depression, and frustration were 
associated with his stroke.  

By an August 2000 decision, the veteran was found incompetent 
and unable to handle disbursement of his funds.  	

II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

A 30 percent rating is assigned for an anxiety disorder when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

As an initial matter, it is noted that the veteran sustained 
a stroke in March 1997.  While it is clear from a review of 
the record that the residuals thereof have had significant, 
adverse impact on the veteran's functioning, they are not 
shown to be related in any way to the service-connected 
anxiety disorder.  Service connection is not in effect for 
cerebrovascular accident.  Accordingly any residuals thereof 
which adversely affect his industrial adaptability, among 
other things, may not be considered when rating the service-
connected psychiatric disorder.  38 C.F.R. § 4.14. 

A review of the medical evidence shows that the veteran has 
not received regular treatment for his service-connected 
anxiety disorder.  Rather, it has been reported that he does 
not take psychotropic medication and does not receive 
counseling or psychotherapy.  When the veteran was examined 
in August 1993, it was noted that he had only slight 
psychiatric impairment.  Further, it was pointed out that he 
had greater physical problems (in comparison to his 
psychiatric problems) which in addition to advancing age 
precluded his employment.  More recent medical evidence shows 
that when he was examined for VA compensation purposes in May 
1997, the examiner indicated that it was difficult to 
evaluate the veteran's psychiatric symptoms since his stroke 
had left him so disabled.  Nevertheless, it was opined that 
his GAF score, which was solely due to his service-connected 
psychiatric symptoms was 60. 

When the veteran was examined by the VA in November 1999, it 
was noted he had severe stroke residuals including expressive 
aphasia, short term memory loss, confusion, and occasional 
disorientation.  The examiner opined that it was impossible 
to separate the symptomatology of the veteran's stroke and 
anxiety disorder, with certainty.  It was also opined that a 
review of previous compensation examinations as well as the 
veteran's medical history revealed a psychiatric 
deterioration which was attributable to his stroke and 
neurological impairment, not his service-connected anxiety 
disorder.  It was also remarked that his anxiety disorder had 
not significantly increased in severity since his last 
examination.  His GAF score was listed as between 55-60.   

The Board finds that the veteran's overall symptoms do not 
support an increased rating, to 50 percent, under Diagnostic 
Code 9400.  There is no evidence on file showing that the 
veteran's service-connected anxiety disorder, alone, results 
in reduced reliability and productivity due to symptoms, 
including circumstantial, circumlocutory, or stereotyped 
speech, panic attacks which occur more than once a week, 
difficulty in understanding complex command, or impaired 
judgment and abstract thinking.  It is pointed out that the 
veteran has not received any treatment in recent years for 
his anxiety disorder.  While the veteran has been unemployed 
since 1987, the evidence shows that his non-service-connected 
disabilities, particularly including his residuals of a 
stroke in conjunction with his advancing age have been the 
reasons for his unemployment.  See August 1993 VA 
compensation examination report.  Based on all the evidence, 
the Board finds that an increased rating to 50 percent is not 
warranted.  38 C.F.R. § 4.130, Code 9400 (2000).

Lastly, the Board is cognizant of the fact that during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which imposes on VA an 
obligation to inform the veteran of the evidence needed to 
substantiate and complete his claim.  But under the 
circumstances of this case, a remand to inform him about the 
new law is not warranted because VA already has provided him 
ample opportunity to submit additional evidence supporting 
his claim, including the statement of the case (SOC) which 
cited the requirements for establishing his entitlement to an 
increased rating.  Notice has been provided to him of the 
type of evidence necessary to support his claim for a higher 
evaluation.  Moreover, he has been afforded VA psychiatric 
examination.  

The weight of the evidence establishes that the veteran's 
anxiety disorder is no more than 30 percent disabling under 
the pertinent regulations concerning ratings for psychiatric 
disorders.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for a higher rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for an anxiety disorder is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

